Name: Commission Regulation (EEC) No 473/93 of 1 March 1993 amending Regulation (EEC) No 3477/92 laying down detailed rules for the application of the raw tobacco quota system for the 1993 and 1994 harvests
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 50/8 Official Journal of the European Communities 2. 3. 93 COMMISSION REGULATION (EEC) No 473/93 of 1 March 1993 amending Regulation (EEC) No 3477/92 laying down detailed rules for the application of the raw tobacco quota system for the 1993 and 1994 harvests Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2075/92 of 30 June 1992 on the common organization of the market in raw tobacco ('), and in particular Article 11 thereof, Whereas Article 9 (5) of Commission Regulation (EEC) No 3477/92 of 1 December 1992 laying down detailed rules for the application of the raw tobacco quota system for the 1993 and 1994 harvests (2), as amended by Regula ­ tion (EEC) No 232/93 (3), provides for the distribution of the quantity exceeding the guarantee threshold or the maximum guaranteed quantity for the preceding harvest between all the producers involved, in proportion to the quantities delivered ; whereas it appears that in certain cases some of these additional quantities may be attri ­ buted primarily to producers who commenced production only in 1990 or 1991 in order to obtain sufficient cultiva ­ tion certificates, taking into account in particular the investments made : HAS ADOPTED THIS REGULATION : Article 1 The following sentence is hereby added to the first subpa ­ ragraph of Article 9 (5) of Regulation (EEC) No 3477/92 : 'Member States may lay down that part of the available additional quantities which is to be distributed prima ­ rily to producers who commenced production of the group of varieties in question in 1990 or 1991 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 March 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 215, 30. 7. 1992, p. 70. 0 OJ No L 351 , 2. 12. 1992, p. 11 . 3) OJ No L 27, 4. 2. 1993, p . 25.